



COURT OF APPEAL FOR ONTARIO

CITATION: Sidhu v. Aviva Canada Inc., 2019
    ONCA 444

DATE: 20190527

DOCKET: C66084

Tulloch, Benotto and Huscroft JJ.A.

BETWEEN

Dharam Sidhu

Applicant (Appellant)

and

Aviva Canada Inc. and Financial Services Commission
    of Ontario

Respondents (Respondents)

Kevin Doan, for the appellant

Robert H. Rogers, for the respondent, Aviva Canada Inc.

Kari Chan, for the respondent, Financial Services
    Commission of Ontario

Heard: May 24, 2019

On appeal from the judgment of the Divisional Court
    (Marrocco A.C.J.S.C., Harvison-Young and Mew JJ.), dated June 28, 2018.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the decision of the Divisional Court. In our view,
    they applied the appropriate standard of Review to the Director Delegates
    decision. The cases of
Igbokwe v. HB Group Insurance Management Ltd
.,
    2001 CanLII 3804 (ONCA) and
Walker v. Allstate Insurance Co
., 2002
    CanLII, 44970 (ONCA), are dispositive of the issues on this appeal.

[2]

Accordingly, the appeal is dismissed.

[3]

Costs to the respondent in the amount of $5,000 all inclusive.


